Citation Nr: 0610658	
Decision Date: 04/13/06    Archive Date: 04/26/06

DOCKET NO.  03-09 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for coronary artery disease 
as secondary to service connected type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel




INTRODUCTION

The veteran had active service from December 1960 to July 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
veteran's claim.  He perfected an appeal of that 
determination.

In May 2005, the Board remanded the case to the RO for 
additional development.  The RO exerted reasonable effort to 
complete the additional development and returned the case to 
the Board for further appellate review.  The veteran's 
representative submitted additional argument on the veteran's 
behalf in February and March 2006.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims and fulfilled the duty to assist him 
in developing that evidence.

2.  The preponderance of the probative evidence indicates 
that coronary artery disease is not related to an in-service 
disease or injury, or a service-connected disability.


CONCLUSION OF LAW

Coronary artery disease was not incurred in or aggravated by 
service, may not be presumed to be so incurred or aggravated, 
nor is it proximately due to, the result of, or aggravated by 
a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1116, 1131, 5107(b) (West 2002 and Supp. 2005); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  Such notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (in this case, the RO).  
Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this case, in February 2002 and May 2005 letters, the RO 
provided notice to the veteran regarding what information and 
evidence is needed to substantiate the claim for service 
connection, as well as what information and evidence must be 
submitted by the veteran, what information and evidence will 
be obtained by VA, and the need for the veteran to advise VA 
of or submit any further evidence in his possession that 
pertains to the claim.  

In addition, the veteran was provided with a copy of the 
appealed rating decision, as well as a December 2003 
Statement of the Case (SOC) and April 2004 and October 2005 
Supplemental Statements of the Case (SSOC).  These documents 
provided him with notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding his claim.  By way of these documents, he also 
was specifically informed of the cumulative evidence already 
having been previously provided to VA or obtained by VA on 
the veteran's behalf.  Therefore, the Board finds that the 
veteran was notified and aware of the evidence needed to 
substantiate this claim, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, VA outpatient treatment 
reports and examination reports, and treatment reports of the 
veteran's private provider.  

As discussed above, the VCAA provisions have been considered 
and complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claim for service 
connection, any question as to an appropriate evaluation or 
effective date to be assigned is rendered moot.  Any error in 
the sequence of events or content of the notice is not shown 
to have any effect on the case or to cause injury to the 
claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; Mayfield, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Factual background

The service medical records reflect a February 1968 entry 
where the veteran presented with a complaint of a dull type 
left chest pain.  Physical examination was negative.  The May 
1968 physical examination for the veteran's separation from 
active service assessed his heart and vascular systems as 
normal and noted no heart-related abnormalities.

A March 2002 rating decision granted entitlement to service 
connection for type II diabetes mellitus secondary to 
presumed exposure to herbicides.  The veteran applied for 
entitlement to service connection for coronary artery disease 
as secondary to his diabetes in May 2003.

VA treatment records associated with the claims file reflect 
that the veteran is diagnosed with and treated for multiple 
medical conditions, to include hypertension.  The records 
related to the veteran's hypertension reflect his first 
treatment for the condition in the late 1980s.  In 2001, a 
diagnosis of diabetes mellitus was initially listed among the 
conditions for which he was treated.

The veteran's extensive VA treatment records for the period 
May 1988 to October 2003 reflect no diagnosis of coronary 
artery disease.  Further, an April 1999 VA cardiac 
catheterization revealed no significant coronary artery 
disease.  VA records for August 2001 reflect that laboratory 
tests revealed hypertriglyceridemia, but examination revealed 
his cardiovascular system to be normal.  The veteran's heart 
manifested regular rate and rhythm, normal S1 and S2, no 
gallops, murmurs or rubs, and jugular venous 
pressure/pulsation was not elevated.

Also associated with the claims file are reports from the 
veteran's private provider, S.P.H., D.O.  A June 2003 report 
reflects that Dr. H listed the veteran's medical conditions 
as type II diabetes mellitus, coronary artery disease, and 
bilateral peripheral neuropathy, all of which he opined were 
related to the veteran's exposure to herbicides, 
specifically, Agent Orange.  

In a September 2003 report, also received by the RO in 
October 2003, Dr. H related that diabetes mellitus was a 
major risk factor for coronary artery disease and it was 
determined to be a risk equivalent to previous coronary 
artery disease.  A March 2004 report by Dr. H reflects that 
he had treated the veteran since 1999, and that the veteran's 
medical problems included high cholesterol, hypertension, 
diabetes, acid reflux, neuropathy, colon cancer, arthritis, 
and depression.  He also noted that the veteran had not had a 
heart attack, but that diabetes is a major risk factor for 
coronary artery disease, and the fact that the veteran had 
type II diabetes was a risk factor for the development of 
coronary artery disease.

In May 2005, the Board remanded the case to the RO with 
instructions to ask the veteran to authorize the RO to obtain 
Dr. H's records related to the treatment of any heart 
disorder the veteran hay have.  The RO complied with the 
instruction by mailing the veteran a May 2005 letter.  The 
claims file reflects no evidence of the May 2005 letter 
having been returned as undeliverable.  The October 2005 SSOC 
reflects that the veteran did not respond to the May 2005 
letter.

Analysis

The veteran claims service connection for coronary artery 
disease as secondary to his service connected diabetes 
mellitus.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).  A disability 
which is proximately due to or the result of a service-
connected injury or disease shall be service connected.  
38 C.F.R. § 3.310.  Further, a disability which is aggravated 
by a service-connected disorder may be service connected to 
the degree that the aggravation is shown.  Allen v. Brown, 7 
Vet. App. 439 (1995).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and cardiovascular disease 
becomes manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to 
the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§  3.307, 3.309 (2005).  

Applicable criteria also provide that service connection may 
be established on a presumptive basis for a veteran who 
served in Vietnam during the Vietnam era and was exposed to 
herbicides, for certain diseases listed in 38 C.F.R. 
§ 3.309(e), provided the requirements of 38 C.F.R. § 3.307 
are met.  Coronary artery disease or other relevant 
cardiovascular diseases are not included in section 3.309(e).  
The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442-41,449, and 61 
Fed. Reg. 57, 586-57, 589 (1996); Notice, 64 Fed. Reg. 59, 
232- 243 (Nov. 2, 1999).

Notwithstanding the foregoing presumption provisions, a 
claimant is not precluded from establishing service 
connection for disability due to Agent Orange exposure with 
proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 
1042 (Fed. Cir. 1994).

As noted above, the veteran's service medical records do not 
show the veteran suffered from heart disease in service, or 
within one year following discharge from service, nor does 
the veteran contend such.  In fact, the veteran's extensive 
VA treatment records reflect no diagnosis of coronary artery 
disease, and an April 1999 VA cardiac catheterization 
revealed no significant coronary artery disease.  

The primary evidence of record favorable to the veteran's 
claim is from Dr. H.  The Board finds, however, that his 
reports are not of sufficient weight to place the evidence in 
equipoise.  Dr. H's June 2003 report reflected his opinion 
that the veteran's type II diabetes mellitus, coronary artery 
disease, and diabetic neuropathy were related to exposure to 
Agent Orange, but he provided no elaboration.  

Moreover, no examination findings or other records supporting 
the purported diagnosis of coronary artery disease were 
provided by Dr. H.  The diagnosis of coronary artery disease 
is brought into question by the latest of Dr. H's opinions.  
In the March 2004 report, Dr. H did not even list coronary 
artery disease among the conditions for which he diagnosed or 
treated the veteran.  Further, he again did no more than cite 
the general medical fact that diabetes is a major risk factor 
for coronary artery disease.

On remand, the RO was to obtain clarification from Dr. H as 
well as his treatment records to clarify and/or confirm the 
diagnosis of coronary artery disease.  However, the veteran 
did not provide the requisite authorization to obtain such 
information and the information could not be obtained.  "The 
duty to assist is not always a one-way street.  If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).

Here, the Board finds that there is no competent evidence 
actually establishing the presence of coronary artery 
disease, especially given the lack of such findings on 
cardiac catheterization.  Dr. H's diagnosis of coronary 
artery disease is not supported by any objective evidence of 
record, and appears to be discounted by his subsequent 
letters.  

Furthermore, Dr. H provided no basis for the June 2003 
medical opinion nor did he cite to any treatises or other 
sources which might have tended to support that opinion.  In 
the absence of any medical or scientific evidence that 
coronary artery disease should be included among the 
conditions recognized by the Secretary or that it is in fact 
related to exposure to herbicides, the Board finds no basis 
to allow the veteran's claim as secondary to his presumed 
exposure to herbicides.  

Dr. H's opinions also fail to provide a basis for service 
connection on a secondary basis.  His June 2003 opinion 
reflected no direct relationship between the veteran's 
diabetes mellitus and coronary artery disease.  Dr. H's 
September 2003 report reflects the same deficiency.  While 
Dr. H related that diabetes is a major risk factor for 
coronary artery disease, he did not opine that any purported 
coronary artery disease the veteran may manifest is in fact 
related to the veteran's diabetes mellitus.  Thus, the 
September 2003 opinion is no more than a reiteration of 
general medical information without any specific application 
to the veteran.

As such, the opinions from Dr. H regarding the existence of 
coronary artery disease and its alleged relationship to 
herbicide and/or diabetes are entitled to no probative 
weight.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (The 
Board must assess the credibility and probative value of 
evidence and, provided that it offers an adequate statement 
of reasons or bases, the Board may favor one medical opinion 
over another).  

In light of the absence of any competent evidence confirming 
the existence of coronary artery disease and linking it to 
service, exposure to herbicides, or a service connected 
condition, the Board is constrained to find that the 
preponderance of the evidence is against the veteran's claim.  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   


ORDER

Entitlement to service connection for coronary artery disease 
is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


